Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 December 2019.  In virtue of this communication, claims 1-10 are currently presented in the instant application.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 2/25/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (Patent No.: US 8,320,059 B2, herein known as Lin).
With respect to claim 1, Lin discloses a lens module, comprising: 
a lens barrel, provided with a cavity inside (Fig. 1, barrel 10); 
a lens group, comprising a first lens (20) and a second lens (40) arranged along an extension direction of an optical axis, wherein one side of the first lens adjacent to the second lens is provided with a first clamping portion (2420), one side of the second lens adjacent to the first lens is provided with a second clamping portion (42, 43), the first clamping portion is clamped with the second clamping portion, and the first clamping portion is away from the optical axis relative to the second clamping portion (see Fig. 1); and 
a supporting portion (30), comprising a first supporting surface (top) and an opposite second supporting surface (bottom), wherein the first supporting surface abuts against the first lens, the second supporting surface abuts against the second lens, and the supporting portion is arranged surrounding the second clamping portion (Fig. 1).

With respect to claim 3, Lin further discloses a lens module wherein the supporting portion has an annular structure (annular opaque plate 30).
With respect to claim 6, Lin further discloses a lens module wherein the first lens comprises a first optical portion and a first connecting portion arranged surrounding the first optical portion, the first connecting portion is provided with the first clamping portion, the second lens comprises a second optical portion and a second connecting portion arranged surrounding the second optical portion, and the second connecting portion is provided with the second clamping portion (these are arbitrary distinctions as to the location the light passes and the “connecting portion” begins; these lines can be similarly made with respect to the lenses seen in Fig. 1 where the convex/concave portions of the lenses for the optical purposes are clearly visible and the remainder would be considered the connecting portion).

With respect to claim 7, Lin further discloses a lens module wherein the lens module further comprises a light shielding portion, and the light shielding portion is arranged between the first lens and the second lens (supporting portion is also a light blocking portion; Column 2 lines 23-30).

With respect to claim 8, Lin further discloses a lens module wherein the first lens and the second lens are accommodated in the cavity in sequence from an object side to an image side (Fig. 1).

With respect to claim 10, Lin further discloses an electronic device comprising the lens module of claim 1 (inherently or obviously a camera).

Claim(s) 1-3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Recco et al. (Publication No.: US 2006/0171046, herein known as Recco).
With respect to claim 1, Recco discloses a lens module (Fig. 7A), comprising: 
a lens barrel, provided with a cavity inside (unreferenced in Fig. 7A, outside barrel); 
a lens group, comprising a first lens (L1) and a second lens (L2) arranged along an extension direction of an optical axis, wherein one side of the first lens adjacent to the second lens is provided with a first clamping portion (34), one side of the second lens adjacent to the first lens is provided with a second clamping portion (24), the first clamping portion is clamped with the second clamping portion, and the first clamping portion is away from the optical axis relative to the second clamping portion (see Fig. 7A); and 
a supporting portion (30), comprising a first supporting surface (surface in contact with L1) and an opposite second supporting surface (surface in contact with L2), wherein the first supporting surface abuts against the first lens, the second supporting surface abuts against the second lens, and the supporting portion is arranged surrounding the second clamping portion.

With respect to claim 2, Recco further discloses a lens module wherein an outer diameter of the second clamping portion gradually decreases along a direction from the second lens to the first lens (inclined surface seen in Fig. 7A).

With respect to claim 3, Recco does not explicitly disclose a lens module wherein the supporting portion has an annular structure.  However, due to common knowledge of the art and the diagram being a sliced portion of the device, it would have been obvious if not inherent that the spacer between L1 and L2 be annular around the entire lens barrel.

With respect to claim 6, Recco further discloses a lens module wherein the first lens comprises a first optical portion and a first connecting portion arranged surrounding the first optical portion, the first connecting portion is provided with the first clamping portion, the second lens comprises a second optical portion and a second connecting portion arranged surrounding the second optical portion, and the second connecting portion is provided with the second clamping portion (these are arbitrary distinctions as to the location the light passes and the “connecting portion” begins; these lines can be similarly made with respect to the lenses seen in Fig. 2 and Fig. 7A where the convex/concave portions of the lenses for the optical purposes are clearly visible and the remainder would be considered the connecting portion).

With respect to claim 8, Recco further discloses a lens module wherein the first lens and the second lens are accommodated in the cavity in sequence from an object side to an image side (Fig. 2).

With respect to claim 10, Recco further discloses an electronic device comprising the lens module of claim 1 (inherently or obviously a camera).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recco as applied to claim 1 above, and further in view of Wang et al. (Publication No.: US 2020/0174217 A1, herein known as Wang).
With respect to claim 4, Recco does not disclose a lens module wherein the supporting portion further comprises an external side surface and an opposite internal side surface, both the external side surface and the internal side surface are connected with the first supporting surface and the second supporting surface, and the external side surface abuts against the lens barrel (spacer does not extend all the way to the lens barrel, but has all other features).
Wang teaches a linking between two lenses in a similar clamped orientation (Fig. 2).  However the clamping is in the reverse direction, with the first lens clamped portion on the interior of the second clamped portion rather than exterior as in Lin and claimed in claim 1.  Wang further teaches a spacer arranged between the lens barrel, the first lens, and the second lens (unreferenced in Fig. 2).  The spacer extends fully to the lens barrel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens module of Recco by extending the spacer of Recco to the lens barrel as taught by Wang to fully fill the diameter gap between the second lens and the barrel.  This uses more material, but would prevent unwanted shifting between the two members.

With respect to claim 5, the combination of Recco and Wang further discloses a lens module wherein the internal side surface is spaced apart from the second clamping portion (Fig. 7A).

Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Recco.
With respect to claim 1, Wang discloses a lens module (Fig. 2), comprising: 
a lens barrel, provided with a cavity inside (10); 
a lens group, comprising a first lens (20) and a second lens (lens below lens 20) arranged along an extension direction of an optical axis, wherein one side of the first lens adjacent to the second lens is provided with a first clamping portion, one side of the second lens adjacent to the first lens is provided with a second clamping portion, and the first clamping portion is clamped with the second clamping portion (see Fig. 2); and 
a supporting portion, comprising a first supporting surface and an opposite second supporting surface, the second supporting surface abuts against the second lens, and the supporting portion is arranged surrounding the second clamping portion (spacer between first lens and second lens).
Wang does not disclose a lens module wherein the first clamping portion is away from the optical axis relative to the second clamping portion (reverse is true as described in 103 rejection of claim 4 above), or wherein the first supporting surface abuts against the first lens.
Recco teaches the correct orientation of the clamping portions, as well as the first lens contacting the first surface of the spacer (see rejection of claim 1 above in view of Recco).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens module of Wang by reversing the clamping connection of the first and second lens as taught by Recco (and Lin as rejected as well in claim 1 above) as it has been held that a mere reversal of parts does not distinguish over the prior art of record.  In this new orientation, it would have been further obvious for the first lens to come into contact with the spacer in order to maintain the spacing between the first and second lens as taught by Recco and prevent tilt misalignment ([0035]-[0038]).

With respect to claim 2, the combination of Wang and Recco further discloses a lens module wherein the outer diameter of the second clamping portion gradually decreases along a direction from the second lens to the first lens (see Fig. 2).

With respect to claim 3, the combination of Wang and Recco does not explicitly disclose a lens module wherein the supporting portion has an annular structure.  However, due to common knowledge of the art and the diagram being a sliced portion of the device, it would have been obvious if not inherent that the spacer between the two lenses would be annular around the entire lens barrel.

With respect to claim 4, the combination of Wang and Recco further discloses a lens module wherein the supporting portion further comprises an external side surface and an opposite internal side surface, both the external side surface and the internal side surface are connected with the first supporting surface and the second supporting surface, and the external side surface abuts against the lens barrel (combination as a whole, the spacer as seen in Wang Fig. 2 extends to the lens barrel).

With respect to claim 6, the combination of Wang and Recco further discloses a lens module wherein the first lens comprises a first optical portion and a first connecting portion arranged surrounding the first optical portion, the first connecting portion is provided with the first clamping portion, the second lens comprises a second optical portion and a second connecting portion arranged surrounding the second optical portion, and the second connecting portion is provided with the second clamping portion (these are arbitrary distinctions as to the location the light passes and the “connecting portion” begins; these lines can be similarly made with respect to the lenses seen in Wang Fig. 2 where the convex/concave portions of the lenses for the optical purposes are clearly visible and the remainder would be considered the connecting portion).

With respect to claim 8, the combination of Wang and Recco further discloses a lens module wherein the first lens and the second lens are accommodated in the cavity in sequence from an object side to an image side (Wang Fig. 2 of the combination).

With respect to claim 9, the combination of Wang and Recco further discloses a lens module wherein an outer diameter of the supporting portion is greater than an outer diameter of the first lens (Fig. 2 of the combination).

With respect to claim 10, the combination of Wang and Recco further discloses an electronic device comprising the lens module of claim 1 (inherently or obviously a camera).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recco or Wang in view of Recco as applied to claim 1 above, and further in view of Lin, Choi (Publication No.: US 2016/0223776 A1), Kim (Publication No.: US 2016/0178874 A1), and/or Chang (Patent No.: US 8,967,814 B2).
With respect to claim 7, neither Recco nor the combination of Wang and Recco discloses a lens module wherein the lens module further comprises a light shielding portion, and the light shielding portion is arranged between the first lens and the second lens (no light blocking is mentioned, however Recco notes that the spacer can be made of an opaque material).
Lin (see rejection of claim 7 above), Choi (“spacers 50 may be coated with a light blocking material or be attached with a light blocking film”; [0043]; Fig. 1), Kim (light blocking members 20; [0043]; Fig. 2), Chang (light shielding components 125, 126; Columns 1 lines 17-32), all teach using light blocking members to prevent unwanted stray light from degrading the image quality.  All the references place these light blocking members between consecutive lenses.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens module of Recco or further modify the lens module of the combination of Wang and Recco to position light blocking material between the two lenses to prevent unwanted stray light from degrading image quality as taught by Lin, Choi, Kim, and Chang.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/26/2021